UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 17, 2007 FRONTIER OIL CORPORATION (Exact name of registrant as specified in its charter) Wyoming 1-7627 74-1895085 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 10000 Memorial Drive, Suite 600 Houston, Texas 77024-3411 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(713) 688-9600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Material Events On December 17, 2007, Frontier Oil Corporation (“Frontier”) announced that it experienced a fire in the delayed coking unit (coker) at its Cheyenne Refinery Saturday evening, December 15, 2007. Two Frontier employees sustained minor injuries while fighting the fire. Refinery personnel continue to assess the damage, but preliminary estimates indicate the coker outage will be less than 30 days. The Company expects to run the crude unit at reduced rates during the coker outage. When available, the Company will post updated throughput estimates and damage/outage assessments under the investor relations section of its website at www.frontieroil.com. The press release isfiled as Exhibit 99.1 to this Current Report on Form 8-K and incorporated by reference into this Item 8.01. Item 9.01. Financial Statements and Exhibits Exhibit Number Description 99.1 Frontier’s press release dated December 17, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FRONTIER OIL CORPORATION By: Michael C. Jennings Executive Vice President - Chief Financial Officer Date: December 17, 2007
